EXHIBIT Grant Park Fund Weekly Commentary For the Week Ended June 5, 2009 June 5, 2009 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units -1.1% -1.1% -6.1% Class B Units -1.1% -1.1% -6.4% Legacy 1 Class Units -1.1% -1.1% -1.1% Legacy 2 Class Units -1.1% -1.1% -1.1% GAM 1 Class Units -1.4% -1.4% 0.3% GAM 2 Class Units -1.4% -1.4% 0.2% GAM 3 Class Units -1.5% -1.5% -0.2% S&P 500 Total Return Index2 2.3% 2.3% 5.4% Barclays Capital U.S. Long Government Index2 -3.8% -3.8% -15.7% 1 Subject to independent verification. 2 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs:Supply concerns continued to move prices higher in the grain markets last week.In the softs markets, a strengthening of the U.S. dollar put pressure on the sugar markets, moving prices lower. Currencies:After hitting multi-month lows, the U.S. dollar experienced a strong uptrend last week.The results of the U.S. unemployment report for May vastly exceeded market expectations and moved the dollar sharply higher against most counterparts. Energy:The crude oil markets responded very well to last week’s unemployment results as prices rallied to 7-month highs.Speculators drove up crude oil prices following a number of positive economic indicators and rallies in the equity markets. Equities:Hopes of economic recovery drove most major equity indices higher last week.A report which showed that U.S. payrolls for May declined at a slower rate than expected provided support for views that the global recession may be coming to an end. Fixed Income:Investors drove down debt markets last week as a result of speculation that central banks will raise interest rates in response to an improving global economy.A strong U.S. dollar, equity rallies, and rising industrial demand all played a role in moving fixed-income markets lower. Metals:As a result of forecasts for stronger industrial demand, copper prices rallied nearly 4% last week.In the precious metals sector, the gold markets sold off sharply in response to strength in the U.S. dollar. Indices Overview 2 Standard and Poor’s 500 Total Return Index (S&P 500 Index) – A weighted index of the 500 stocks in the S&P 500 Index, which are chosen by Standard and Poor’s based on industry representation, liquidity, and stability.The stocks in the S&P 500 Index are not the 500 largest companies, rather the index is designed to capture the returns of many different sectors of the U.S. economy.The total return calculation includes the price-plus-gross cash dividend return. Barclays Capital U.S. Long Government Index (formerly Lehman Brothers U.S.
